Citation Nr: 0824827	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA).


WITNESSES AT HEARING ON APPEAL

Appellant, his friend, and his cousin


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines that denied the appellant's claim of entitlement 
to VA benefits.

Regardless of whether the RO has addressed the question of 
new and material evidence, the Board is required to conduct 
an independent new and material evidence analysis in a claim 
involving a finally decided matter.  See Barnett v. Brown, 83 
F. 3d. 1380 (Fed. Cir. 1996) (the Board does not have 
jurisdiction to consider a previously denied claim unless new 
and material evidence is presented, and before the Board 
reopens such a claim, it must so find).


FINDINGS OF FACT

1.  The appellant claims he had qualifying service as a 
member of the Philippine Expeditionary Forces to Korea.

2.  The RO denied the appellant's claim for VA benefits in 
January 1996.  He was notified of that determination and did 
not file a notice of disagreement (NOD) within one year to 
initiate a timely appeal.

3.  Evidence added to the record since the January 1996 
decision does not raise a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied entitlement 
to VA disability benefits is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for VA disability benefits.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The claim before the Board involves a determination of 
whether new and material evidence has been submitted to 
reopen a previously denied claim for basic eligibility for VA 
benefits.  The Court has specified that a more detailed 
notice is required in claims to reopen previously denied 
claims which have become final.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, more detailed notice was not 
provided to the veteran in this case.  Nevertheless, the 
Board finds that further notice is unnecessary in this case 
because it is the law, and not the underlying facts or the 
development of the facts, that is dispositive in the matter 
before the Board and because the veteran's claim for VA 
benefits must be denied due to the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In situations where a claim for VA benefits must be denied 
due to the absence of legal merit or lack of entitlement 
under the law, an opinion from VA General Counsel has held 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim or required to 
develop the evidence to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 5-2004 
(June 23, 2004).  The Court has also held that where the law, 
and not the underlying facts or development of the facts, is 
dispositive in a matter, the notice provisions of the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  The 
Board further notes that the Court has held that when there 
is an error in the notice, or in this case, the absence of 
appropriate notice, there is no prejudice to a claimant as a 
result of the error if the benefit sought could not possibly 
have been awarded as a matter of law.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board believes 
that a decision in this case can be promulgated without 
prejudice to the veteran since the law is dispositive.

Analysis

The appellant contends he has qualifying service for receipt 
of VA benefits because he served with the PEFTOK and he has 
disabilities incurred during his service, thereby entitling 
him to VA benefits.

Unfortunately, there is no statutory or regulatory provision 
that recognizes service in PEFTOK as qualifying active 
service in the United States Armed Forces.  In a claim for VA 
benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  In this case, the appellant had 
no such service.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred or to the 
surviving spouse of any veteran who dies from a service-
connected disability, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1310.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2007).  However, this service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203.

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C.A. 
§ 107(a), following the "reasoning and wisdom" of the 
United States Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

Accordingly, as a threshold preliminary determination, one 
claiming entitlement to VA benefits must first qualify as a 
claimant by submitting evidence of service and character of 
discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained on it is accurate.  38 C.F.R. 
§ 3.203(a).

Further, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, "service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, supra.  In cases for VA benefits where 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under Title 38 
of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), its decision on such 
matters is conclusive and binding on VA.  Thus, if the United 
States service department refuses to verify the appellant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are ineligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  Once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  That result obtains regardless of 
whether the appellant submits any documents before the 
search.  The Board reiterates that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We note that recognition of the service of the 
appellant by the Philippine Government, although sufficient 
for entitlement to benefits from that Government, is not 
equally sufficient for benefits administered by VA.  This 
Department is bound to follow the certifications by the 
service departments with jurisdiction over United States 
military records.

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).  The VCAA stipulates that 
nothing in the Act shall be construed to require VA to reopen 
a claim that has been disallowed except when the claimant 
presents or secures new and material evidence, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992); see 
also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

The record shows the appellant initially applied for VA 
disability benefits in October 1995.  The evidence that was 
of record at the time of the RO's January 1996 determination 
consisted of the appellant's VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he stated 
that his service consisted of service in the PEFTOK.  He was 
notified by the RO in January 1996 that his claim was denied 
because he had no legal entitlement to VA benefits because 
his service with PEFTOK is not considered service in the 
Armed Forces of the United States.  He did not file a notice 
of disagreement (NOD) with that determination, within one 
year, to initiate a timely appeal.  38 C.F.R. §§ 20.201, 
20.302.  Since he did not appeal, the January 1006 
determination is final and binding based on the evidence then 
of record and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Evidence added to the record since January 1996 consists of 
Certifications from General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General, dated in July 
1999 and June 2004; a letter from Kim Dae-Jung, President of 
the Republic of Korea; the appellant's written 
communications, and hearing testimony from the appellant, his 
friend, and a cousin before a hearing officer at the RO.  

Although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior January 1996 determination, it is not material because 
it does not provide any additional necessary information to 
verify the appellant's service.  Moreover, this evidence 
confirms the previous evidence of record, that the 
appellant's military service consists of service with PEFTOK 
only.  

In this regard, the threshold question remains whether he had 
the requisite service to qualify as a "veteran."  Indeed, 
certification of such service by the United States service 
department is required.  38 C.F.R. § 3.203(c).  However, as 
noted above, there is no statutory or regulatory provision 
that recognizes service in PEFTOK as qualifying active 
service in the United States Armed Forces.  In this case, the 
appellant had no such service.

Accordingly, based upon the law applicable to this case, that 
the appellant is not a "veteran" for purposes of 
entitlement to VA disability benefits.  Therefore, VA must 
deny his claim as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); 38 C.F.R. § 3.1(y)(1).


ORDER

New and material evidence not having been presented, the 
appellant's claim to establish his entitlement to VA 
disability benefits remains denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


